Citation Nr: 1750405	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a respiratory condition to include asthma.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 and April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran failed to appear for the scheduled Board hearing in January 2017, and has not offered any explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board deems the Veteran's hearing request withdrawn. 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of a right ankle disability. 

2. A left knee disability did not manifest during active service and did not manifest within one year of separation from active service, and the probative evidence weighs against a finding that a left knee disability was incurred in or aggravated during active service.

3. A lumbar spine disability did not manifest during active service and did not manifest within one year of separation from active service, and the probative evidence weighs against a finding that a lumbar spine disability was incurred in or aggravated during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3. The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was mailed notice in September 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the evidence needed to show service connection. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was not afforded a VA examination with regards to his knee, ankle, and lumbar spine claims. VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Board notes the service treatment records are completely devoid of a clinical assessment of any knee, ankle, or spine disabilities and it was not until 1998, more than 30 years after separation of service, that the Veteran was first assessed with knee and spine disabilities. Additionally, the Veteran has not produced any evidence showing that he has any ankle disability. In short, the Board finds that an examination is unnecessary to decide these claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).  

Right Ankle

The Veteran asserts that he has a diagnosis of a right ankle disability which was caused by an active service injury where he fell off a bulldozer.

A review of the Veteran's service treatment records show no complaints, findings, treatment, or diagnosis related to a right ankle disability. 

Post-service treatment records also show no complaints, findings, treatment, or diagnosis related to a right ankle disability. 

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right ankle disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The record shows no objective diagnosis or treatments in service or post service for a right ankle disability. The Board notes that while various private treatment records shows diagnosis and reports of a left knee condition and low back condition, there has been no objective indications to confirm that diagnosis of a right ankle disability.  

In the absence of a diagnosis of a right ankle disability related to service, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds the preponderance of the evidence is against the claim and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Knee and Lumbar Spine

The Veteran asserts that he has a left knee disability and lumbar spine disability that were both caused by incidents incurred in service.  Specifically the Veteran reported that the hurt his left knee in service but did not report it to medical personnel.  He also reported that fell off a bulldozer in service and injured his lower back.  

Initially, the Board notes that a review of the Veteran's service treatment records shows no reports or diagnosis of a left knee disability or low back disability, nor are there any reports of treatments for these conditions.

Post-service records show that the Veteran first reported these conditions in a November 1998 private treatment record where he reported injuring his left knee four days earlier after falling off a rig at work.  No previous history of an injury of the knee was noted. It was also reported that he had a previous low back injury status-post a motor vehicle accident.

A December 1999 private treatment record shows the Veteran reported being injured when he was thrust backward into a steel post striking his head and tailbone area with residual soreness in the coccyx area.

A November 2001 private treatment record shows that the Veteran reported injuring his back in October 1998 when he was climbing out on a boom and fell four feet onto his back.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left knee disability and lumbar spine disability.

Service treatment records are silent for any reference to left knee or low back problems, and the first post-service evidence of any complaints pertaining to either condition after service was in 1998, more than 30 years after separation from active service. In the absence of any explaining factors for such a large gap of time between service and the first documentation of complaints, the Board finds the more than three-decade gap to suggest the absence of complaints for many years after service. In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any cervical spine problems until more than 30 years after service. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, the Board finds that the Veteran's statements that he first injured his left knee and low back during service are not credible. The Board notes that the when the Veteran first sought treatment for his knee and back conditions more than 30 years after service, he did not report to treating physicians any previous incidents of injuries that occurred during service. Instead, the Veteran reported injuring his knee and back in a work accident as well as a motor vehicle accident. Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Additionally, the Veteran's first assertions of his left knee and lumbar spine conditions being attributable to service were made when he filed his claim for compensation in September 2009. Although the United States Court of Appeals for Veterans Claims (Court) held in Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence.  Therefore, the Board finds that the Veteran's statements are not credible and therefore not competent.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a left knee disability and lumbar spine disability, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability is denied.  


REMAND

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold. McLendon v. Nicholson, 20 Vet. App. 79   (2006)

With regards to the claim for entitlement to service connection for a respiratory disability, the Board notes that the Veteran has not been afforded a VA examination. Here, the Board notes that the Veteran has been diagnosed with asthma which establishes a presence of a disability. Additionally, the Veteran is competent to report experiencing fumes from diesel trucks during service. The Board also notes that there is a March 2011 private physician prescription pad note that reported the Veteran's breathing problems may be related to his working on diesel trucks while in service. Thus, under the "low threshold" standard of Mclendon, an examination to determine if whether there is a nexus between the Veteran's claimed respiratory disability and service is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the etiology of respiratory disability. The examiner must review the claims file, to include all private and VA medical opinions of record, and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. A complete rationale for any opinion expressed should be provided. The examiner should provide the following:

Is it at least as likely as not (50 percent probability or greater) that any current respiratory disability was caused by service to include exposure to diesel fumes during service. The examiner must also comment on the March 2011 private treatment note that reported the Veteran's respiratory disability may be caused by exposure to diesel fumes.

2. Then readjudicate the claim with consideration of the requested VA examination report and any new evidence submitted by the Veteran. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


